Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CIRILO CANDIDO BASURTO, individually 1:19-cv-9748
and on behalf of others similarly situated,
SETTLEMENT AGREEMENT
Plaintiff, AND
RELEASE

-against-

ORIGINAL RAY'S INC. (D/B/A THE
ORIGINAL RAY'S PIZZA RESTAURANT),
RIANA INC. (D/B/A THE ORIGINAL
RAY'S PIZZA RESTAURANT), ROSOLINO
MANGANO , and TONY MANGANO,

Defendants.

 

 

This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiff CIRILO CANDIDO BASURTO (“Plaintiff”) on the one hand, and, on the other
hand, Defendant Corporations ORIGINAL RAY'S INC. (D/B/A THE ORIGINAL RAY'S
PIZZA RESTAURANT) and RIANA INC. (D/B/A THE ORIGINAL RAY'S PIZZA
RESTAURANT), (“Defendant Corporations”) and Individual Defendants ROSOLINO
MANGANO and TONY MANGANO (“Individual Defendants”), (Defendant Corporations and
Individual Defendants collectively denoted “Defendants”), (Plaintiff and Defendants collectively
denoted “the Parties”).

WHEREAS, Plaintiff alleges that he worked for Defendants as an employee; and

WHEREAS, a dispute has arisen regarding Plaintiff's alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court
for the Southern District of New York, Civil Action No: 1:19-cv-9748 (hereinafter “the
Litigation”), alleging, among other things, violations of federal and state wage and hour and
overtime laws;

WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, it is hereby agreed as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiff and his counsel, subject to the
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 2 of 14

terms and conditions of this Agreement, the gross sum of Twenty-Six Thousand Dollars and No Cents
($26,000.00) (the "Settlement Amount"), as follows:

(a) (1) Installment 1: Installment 1 shall become due ten days after the date on which the Court

(b)

(c)

enters an Order approving this agreement. For Installment 1, Defendants shall timely remit
to Plaintiff, through his counsel at the address provided for such counsel in Paragraph 1(b)
below, the following: (i) A check, dated no later than the date on which the pertinent
installment is due, in the amount of Three-Thousand Four-Hundred Thirty-Five Dollars
and Eighty-Nine Cents ($3,435.89) made payable to “Michael Faillace & Associates,
P.C.”; and (ii) Another check, dated no later than the date on which the pertinent installment
is due, in the amount of Six-Thousand Five-Hundred Sixty-Four Dollars and Eleven Cents
($6,564.11) made payable to “Michael Faillace & Associates, P.C, as Attorneys for Plaintiff
Cirilo Candido Basurto.”

(2) Installments 2-12: Installment 2 shall become due 30 days after the date on which
Installment 1 is due (see 1(a}(1) above) is due. Each of Installments 3 through 12 shall
become due 30 days after the date on which the previous installment became due. For each
of Installments 2 through 12, Defendants shall timely remit to Plaintiff, through his counsel
at the address provided for such counsel in Paragraph 1(b) below, the following: (i) A
check, dated no later than the date on which the pertinent installment is due, in the amount
of Four-Hundred Ninety-Nine Dollars and Seventy-Six Cents ($499.76) made payable to
“Michael Faillace & Associates, P.C.”; and (ii) Another check, dated no later than the date
on which the pertinent installment is due, in the amount of Nine-Hundred Fifty-Four
Dollars and Seventy-Eight Cents ($954.78) made payable to “Michael Faillace &
Associates, P.C, as Attorneys for Plaintiff Cirilo Candido Basurto.”

The check in the final installment made payable to “Michael Faillace & Associates, P.C, as
Attorneys for Plaintiff Cirilo Candido Basurto” pursuant to subparagraph 1(a)(2)(ii) shall
be in the amount of $954.83 rather than $954.78.

Failure of Defendants to timely pay all or part of the settlement amount in the matter
prescribed in subparagraphs I(a)(1) and 1(a)((2) shall render all Defendants in default with
respect to this Agreement. Similarly, failure of any check(s) tendered in satisfaction of any
part of the settlement amount to clear the account of the issuer of such check(s) upon
Plaintiff's, or his counsel’s, attempt to cash such check(s) shall render all Defendants in
default with respect to this Agreement.

The payments set forth above in this Paragraph shall be delivered to the office of Michael
Faillace & Associates, P.C. to the attention of Michael Faillace, Esq., at One Grand Central
Place, 60 East 42nd Street, Suite 4510, New York, NY 10165. These payments shall be
held in escrow by Plaintiff's counsel pending the Court’s approval of this Agreement.

Concurrently with the execution of this Agreement, the respective Defendants shall execute
the Confessions of Judgment in the forms attached hereto as Exhibits A and deliver to
Plaintiff's counsel copies of said executed Confessions of Judgment, together with an
executed copy of this Agreement. Said Confessions of Judgment may be filed only in the
event that (i) Defendants are in default with respect to this Agreement, as defined in
Paragraph 1 (a) above; and (ii) Defendants fail to cure such default within seven days of the
giving of notice, in the manner prescribed in Paragraph 7 below, of such default.
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 3 of 14

(d) Upon payment of the entire Settlkement Funds as outlined in Paragraph 1(a), the
Confessions of Judgment shall be rendered null and void and Plaintiff shall return the
Confessions of Judgment to Defendants’ counsel or confirm in writing that the
Confession of Judgment has been destroyed.

2. Release_and_ Covenant Not _To Sue: Plaintiff hereby irrevocably and
unconditionally releases from and forever discharges and covenants not to sue Defendants, and for
each of them, any and all of their heirs, successors, assigns, affiliates, parent organizations,
subsidiaries, directors, owners, shareholders, members, agents, attorneys, legal representatives
and managers, with respect to wage and hour allegations which putatively arose during the time
frame that was the subject of the Litigation, to wit, September 2017 through September 2019 (“the
subject time period”). Included in this provision of release are any, with respect to wage and hour
issues putatively arising during the subject time period, charges, complaints, claims, causes of
action, suits, debts, liens, contracts, rights, demands, controversies, losses, costs and or expenses,
including legal fees and litigation costs, whether fixed or contingent (hereinafter referred to as
“claim” or “claims”). Similarly, Defendants release and discharge Plaintiff from any and all
known claims, and liabilities of any kind that they have, had or claimed to have against Plaintiff
relating specifically to the claim and/or counterclaims asserted in the Litigation that have occurred
as of the Effective Date of this Agreement.

3. No_Admission_of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

4. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by proper representatives of, respectively, Plaintiff. and
Defendants.

5. Acknowledgments: Plaintiff and Defendants acknowledge that they are not
relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

6. Default: In the event of Default, as defined in Paragraph 1 above, the
aggrieved party or parties shall be entitled to pursue judicial enforcement of the terms of this
Agreement, including but not limited to the filing of the Confessions of Judgment referenced in
Paragraph 1!(c) above,, provided that no such court intervention shall be sought until seven days
elapse following the giving of notice, in accordance with and as defined in Paragraph 7 below, to
the defaulting party or parties,

In the event of Default, the aggrieved party or parties shall be entitled to recover from the
defaulting party or parties all reasonable costs and attorneys’ fees incurred in redressing or
remedying such Default.
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 4 of 14

7. Notices: Notices required under this Agreement shall be in writing and shall
be deemed given on the first business day following first-class mailing and/or electronic
transmission thereof. Notice hereunder shall be delivered to:

To Plaintiff:

Michael Faillace, Esq.

MICHAEL FAILLACE & ASSOCIATES, P.C,
60 East 42" St. Suite 4510

New York, NY 10165

Email: michael @faillacelaw.com

To Defendants:

Michael K. Chong, Esq.

Law Offices of Michael K. Chong, LLC
2 Executive Drive, Suite 240

Fort Lee, NJ 07024

Email: MKC@mkclawgroup.com

8 Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent to the personal jurisdiction of the United States District Court for the
Southern District of New York and the Supreme Court of the State of New York, and stipulate to
jointly request that the United States District Court for the Southern District of New York and/or
the Supreme Court of the State of New York exercise jurisdiction, in any subsequent proceeding
to enforce this Agreement. Absent an explicit disavowal of retention of jurisdiction on the part of
the United States District Court, such Court’s approval of this Agreement shall be construed as an
explicit retention of jurisdiction for purposes of enforcing the provisions of this Agreement.

9, Enforceability: If any provision(s) of this Agreement is held to be illegal, void, or
unenforceable, the illegality or unenforceability of such provision(s) shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this Agreement, provided,
however, that upon any finding by a court of competent jurisdiction that a release or waiver of
claims or rights or a covenant set forth herein is illegal, void or unenforceable, Plaintiff agrees to
promptly execute a release, waiver and/or covenant that is legal and enforceable.

10. Release Notification: Defendants have afforded Plaintiff the opportunity to discuss
the terms of this Agreement and release of claims with his legal counsel prior to his entering into
the Agreement, and Plaintiff acknowledges that he had the opportunity to consult with Michael
Faillace & Associates, P.C., Plaintiff acknowledges that it is his choice to waive any potential
claims in return for the benefits set forth herein and that he made this decision after careful thought
and a reasonable period of time to consider this Agreement, and after an opportunity to consult
with his counsel. Plaintiff confirms that this Settlement Agreement and Release has been
translated to him in Spanish and that he understands the terms of this Agreement and that he is
signing this Agreement voluntarily.

11. Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 5 of 14

such counterparts, for all purposes, shall be deemed to be an original, but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

PLAINTIFF CIRILO CANDIDO BASURTO

Catt —— Date: // ZS 20

DEFENDANTS

 

ORIGINAL RAY'S INC, (D/B/A THE ORIGINAL RAY'S PIZZA RESTAURANT)

Date:

 

(signature)

Name (Print): Title:

 

RIANA INC. (D/B/A THE ORIGINAL RAY'S PIZZA RESTAURANT)

Date:

 

(signature)

 

 

 

Name (Print): Title:
ROSOLINO MANGANO

Date:
TONY MANGANO

Date:

 
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 6 of 14

EXHIBIT A

 
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 7 of 14

SUPREME COURT OF THE STATE OF NEW YORK

CIRILO CANDIDO BASURTO, individually
and on behalf of others similarly situated,

: AFFIDAVIT OF
Plaintiff, : JUDGMENT BY CONFESSION

-against-

ORIGINAL RAY'S INC. (D/B/A THE
ORIGINAL RAY'S PIZZA RESTAURANT),
RIANA INC. (D/B/A THE ORIGINAL
RAY'S PIZZA RESTAURANT), ROSOLINO
MANGANO, and TONY MANGANO,

Defendants.

STATE OF )

COUNTY OF )

ROSOLINO MANGANO, being duly sworn, deposes and says:

I.

] am a named defendant in an action, involving the same parties as the parties in the
above-entitled action, previously brought in the United States District Court for the
Southern District of New York.

] hereby confess judgment in this court in favor of Plaintiff CIRILO CANDIDO
BASURTO (“Plaintiff”) for the sum of Thirty-Nine Thousand Dollars and Zero Cents
($39,000.00), less any amounts paid by Defendants in compliance with the terms of the
negotiated Settlement & Release Agreement referenced in Paragraph 3 below, and I
hereby authorize said Plaintiff or his successors and assigns and all persons acting by,
through and in concert with any of them, to enter judgment for that sum against me.

. This confession of judgment is for a debt justly due to the Plaintiffs arising out of the

following facts:

a. Plaintiff filed a lawsuit (“the lawsuit”) in the United States District Court for the
Southern District of New York against, inter alia, myself, asserting claims for
damages under, inter alia, state and federal wage and hour laws, as set forth in the
complaint filed in such lawsuit;

b. The defendants to the lawsuit (“Defendants”), including myself, denied any
wrongdoing;

c. Pursuant to a Settlement Agreement & Release whereby the parties to the lawsuit
settled the lawsuit, Defendants, including myself, agreed to, jointly and severally,
pay the sum of $26,000 in full and complete settlement of all issues that were or
could have been raised by Plaintiff in this action, paid, as specified in Paragraph 1
of the Settlement Agreement entered into between the parties, in twelve
installments;
4,

Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 8 of 14

d.

In the event that Defendants fail to pay any settlement payment, or any part of any
settlement payment, when due and owing, following notice and opportunity to
cure as set forth in Paragraph | of the Settlement Agreement, Plaintiff is entitled
to judgment against me in the amount of Thirty-Nine Thousand Dollars and Zero
Cents ($39,000.00), less any amounts already paid.

This confession of judgment is not for the purpose of securing the Plaintiff against

a contingent liability.

Date:

By:

 

ROSOLINO MANGANO
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 9 of 14

SUPREME COURT OF THE STATE OF NEW YORK

CIRILO CANDIDO BASURTO, individually
and on behalf of others similarly situated,

Plaintiff,
-against-

ORIGINAL RAY'S INC. (D/B/A THE
ORIGINAL RAY'S PIZZA RESTAURANT),
RIANA INC. (D/B/A THE ORIGINAL
RAY'S PIZZA RESTAURANT), ROSOLINO
MANGANO , and TONY MANGANO,

Defendants.

STATE OF )
ss.

COUNTY OF J

AFFIDAVIT OF

JUDGMENT BY CONFESSION

TONY MANGANO, being duly sworn, deposes and says:

1. Iam anamed defendant in an action, involving the same parties as the parties in the
above-entitled action, previously brought in the United States District Court for the

Southern District of New York.

2. I hereby confess judgment in this court in favor of Plaintiff CIRILO CANDIDO
BASURTO (“Plaintiff”) for the sum of Thirty-Nine Thousand Dollars and Zero Cents
($39,000.00), less any amounts paid by Defendants in compliance with the terms of the
negotiated Settlement & Release Agreement referenced in Paragraph 3 below, and I
hereby authorize said Plaintiff or his successors and assigns and all persons acting by,
through and in concert with any of them, to enter judgment for that sum against me.

3. This confession of judgment is for a debt justly due to the Plaintiffs arising out of the

following facts:

a. Plaintiff filed a lawsuit (“the lawsuit”) in the United States District Court for the
Southern District of New York against, inter alia, myself, asserting claims for
damages under, inter alia, state and federal wage and hour laws, as set forth in the

complaint filed in such lawsuit;

b. The defendants to the lawsuit (“Defendants”), including myself, denied any

wrongdoing;

c. Pursuant to a Settlement Agreement & Release whereby the parties to the lawsuit
settled the lawsuit, Defendants, including myself, agreed to, jointly and severally,
pay the sum of $26,000 in full and complete settlement of all issues that were or
could have been raised by Plaintiff in this action, paid, as specified in Paragraph 1
of the Settlement Agreement entered into between the parties, in twelve

installments;
4,

Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 10 of 14

d.

In the event that Defendants fail to pay any settlement payment, or any part of any
settlement payment, when due and owing, following notice and opportunity to
cure as set forth in Paragraph 1 of the Settlement Agreement, Plaintiff is entitled
to judgment against me in the amount of Thirty-Nine Thousand Dollars and Zero
Cents ($39,000.00), less any amounts already paid.

This confession of judgment is not for the purpose of securing the Plaintiff against

a contingent liability.

Date:

By:

 

TONY MANGANO
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 11 of 14

SUPREME COURT OF THE STATE OF NEW YORK

CIRILO CANDIDO BASURTO, individually
and on behalf of others similarly situated,

: AFFIDAVIT OF
Plaintiff, : JUDGMENT BY CONFESSION

-against-

ORIGINAL RAY'S INC. (D/B/A THE
ORIGINAL RAY'S PIZZA RESTAURANT),
RIANA INC. (D/B/A THE ORIGINAL
RAY'S PIZZA RESTAURANT), ROSOLINO
MANGANDO , and TONY MANGANO,

Defendants.

STATE OF )

COUNTY OF )

SS.:

, being duly sworn, deposes and says:

 

1.

I] am the at ORIGINAL RAY'S INC. (D/B/A THE ORIGINAL RAY'S
PIZZA RESTAURANT), (“the Corporation”), a named defendant in an action,
involving the same parties as the parties in the above-entitled action, previously brought
in the United States District Court for the Southern District of New York.

On behalf of the Corporation, I hereby confess judgment in this court in favor of
Plaintiff CIRILO CANDIDO BASURTO (“Plaintiff”) for the sum of Thirty-Nine
Thousand Dollars and Zero Cents ($39,000.00), less any amounts paid by Defendants in
compliance with the terms of the negotiated Settlement & Release Agreement referenced
in Paragraph 3 below, and I hereby authorize said Plaintiff or his successors and assigns
and all persons acting by, through and in concert with any of them, to enter judgment for
that sum against the Corporation.

This confession of judgment is for a debt justly due to the Plaintiffs arising out of the
following facts:

a. Plaintiff filed a lawsuit (“the lawsuit”) in the United States District Court for the
Southern District of New York against, inter alia, the Corporation, asserting
claims for damages under, inter alia, state and federal wage and hour laws, as set
forth in the complaint filed in such lawsuit;

b. The defendants to the lawsuit (“Defendants”), including the Corporation, denied
any wrongdoing;

c. Pursuant to a Settlement Agreement & Release whereby the parties to the lawsuit
settled the lawsuit, Defendants, including the Corporation, agreed to, jointly and
severally, pay the sum of $26,000 in full and complete settlement of all issues that
were or could have been raised by Plaintiff in this action, paid, as specified in
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 12 of 14

Paragraph | of the Settlement Agreement entered into between the parties, in
twelve installments;

d. In the event that Defendants fail to pay any settlement payment, or any part of any
settlement payment, when due and owing, following notice and opportunity to
cure as set forth in Paragraph 1 of the Settlement Agreement, Plaintiff is entitled
to judgment against the Corporation in the amount of Thirty-Nine Thousand
Dollars and Zero Cents ($39,000.00), less any amounts already paid.

4. This confession of judgment is not for the purpose of securing the Plaintiff against
a contingent liability.

 

 

 

Date:
(signature)
Name: Title:
STATE OF )
S8.:
COUNTY OF )
Onthe __ day of , 2020, before me, the undersigned, a Notary Public in and for the
State of , personally appeared , personally known to me

or proved to me on the basis of satisfactory evidence to be the person whose name is subscribed
to the within instrument, and acknowledged to me that (s)he executed the within instrument in
his or her capacity and that by his or her signature on the instrument, the person or entity upon

behalf of which the person acted executed the instrument.

 

Notary Public
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 13 of 14

SUPREME COURT OF THE STATE OF NEW YORK

CIRILO CANDIDO BASURTO, individually

and on behalf of others similarly situated,
AFFIDAVIT OF

Plaintiff. : JUDGMENT BY CONFESSION
-against-

ORIGINAL RAY'S INC. (D/B/A THE
ORIGINAL RAY'S PIZZA RESTAURANT),
RIANA INC. (D/B/A THE ORIGINAL
RAY'S PIZZA RESTAURANT), ROSOLINO
MANGANO , and TONY MANGANO,

Defendants.

STATE OF )
SS.:

COUNTY OF )

, being duly sworn, deposes and says:

 

1. lam the at RIANA INC. (D/B/A THE ORIGINAL RAY'S PIZZA
RESTAURANT) (“the Corporation”), a named defendant in an action, involving the
same parties as the parties in the above-entitled action, previously brought in the United
States District Court for the Southern District of New York.

2. On behalf of the Corporation, I hereby confess judgment in this court in favor of
Plaintiff CIRILO CANDIDO BASURTO (“Plaintiff”) for the sum of Thirty-Nine
Thousand Dollars and Zero Cents ($39,000.00), less any amounts paid by Defendants in
compliance with the terms of the negotiated Settlement & Release Agreement referenced
in Paragraph 3 below, and I hereby authorize said Plaintiff or his successors and assigns
and all persons acting by, through and in concert with any of them, to enter judgment for
that sum against the Corporation.

3. This confession of judgment is for a debt justly due to the Plaintiffs arising out of the
following facts:

a. Plaintiff filed a lawsuit (“the lawsuit”) in the United States District Court for the
Southern District of New York against, inter alia, the Corporation, asserting
claims for damages under, inter alia, state and federal wage and hour laws, as set
forth in the complaint filed in such lawsuit;

b. The defendants to the lawsuit (“Defendants”), including the Corporation, denied
any wrongdoing;

c. Pursuant to a Settlement Agreement & Release whereby the parties to the lawsuit
settled the lawsuit, Defendants, including the Corporation, agreed to, jointly and
severally, pay the sum of $26,000 in full and complete settlement of all issues that
were or could have been raised by Plaintiff in this action, paid, as specified in
Case 1:19-cv-09748-VEC Document 26-1 Filed 11/25/20 Page 14 of 14

Paragraph 1 of the Settlement Agreement entered into between the parties, in
twelve installments;

d. Inthe event that Defendants fail to pay any settlement payment, or any part of any
settlement payment, when due and owing, following notice and opportunity to
cure as set forth in Paragraph 1 of the Settlement Agreement, Plaintiff is entitled
to judgment against the Corporation in the amount of Thirty-Nine Thousand
Dollars and Zero Cents ($39,000.00), less any amounts already paid.

4, This confession of judgment is not for the purpose of securing the Plaintiff against
a contingent liability.

Date:

 

(signature)

 

 

Name: Title:
STATE OF )
SS.:
COUNTY OF )
Onthe __ dayof , 2020, before me, the undersigned, a Notary Public in and for the
State of , personally appeared , personally known to me

or proved to me on the basis of satisfactory evidence to be the person whose name is subscribed
to the within instrument, and acknowledged to me that (s)he executed the within instrument in
his or her capacity and that by his or her signature on the instrument, the person or entity upon

behalf of which the person acted executed the instrument.

 

NOTARY PUBLIC
